Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 40-50, 54, 56 and 59-63.

Reasons for Allowance
Claims 70, 79 and 80 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The sole remaining independent claim is claim 79. Claim 79 requires a composition that consists of a specific amount of a specific binder that consists of ethylene acrylic copolymer, a specific amount of mica, a specific amount of an amine selected from a group of two amines, a specific amount of defoamer and water. The mica must have a specific TE value and particle size distribution. The composition must have a specific range of weight ratio of mica to binder and a coating prepared from the composition must have specific values of total solar reflectance and solar reflectance index.

This application is in condition for allowance except for the presence of claims 40-50, 54, 56 and 59-63 directed to inventions non-elected without traverse.  Accordingly, claims 40-50, 54, 56 and 59-63 have been cancelled. Further it is noted that there would be issues under 35 USC 112(b) with the non-elected claims. For example, the wording “a composition” instead of “the composition” in line 3 of Claim 40 raises antecedent basis issues. Further, there is a trademark name in line 3 of claim 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




June 9, 2021